Order entered December 11, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01126-CV

                          CITY OF RICHARDSON, Appellant

                                             V.

                            RUSSELL J. BOWMAN, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-00289

                                         ORDER
      Before the Court are “Appellee’s Motion for Leave to File Letter Brief” and “Appellant’s

Unopposed Emergency Motion for Postponement and Resetting of Oral Argument.” The motions

are DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE